DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. Applicant has argued that the prior art of Grobbee fails to provide for the limitation of the support bar comprising a metal, however this is not persuasive as Grobbee discloses the support bar comprising metal in paragraph [0038]. Applicant has argued that Grobbee fails to provide a denture material blank, however the cited element of 506 is a blank type material and disclose that the material of 506 is to be milled and thus has structure that reads on a blank material. Finally applicant has argued that Grobbee fails to provide for the limitation of “at least one oversized implant interface having a rough shape without the final feature details”, with examiner respectfully does not find persuasive as the cited portion of Grobbee provides implant interfaces made of metal that are able to be modified thus do not have “final feature details” as far as such a relative term is understood. The limitation reads as an intended use without providing specific structural requirements as the claims are directed to the denture support bar system and not to any implants, thus not having any linked to particular implants to give a specific size or shape. Applicant would be advised to look to what particular structures in the original disclosure would be able to be added to the claims which would provide a structural distinction with the cited prior art.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 10 and 11 been renumbered 9 and 10 respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rough shape without the final feature details” in claim 1 is a relative term which renders the claim indefinite. The term “rough shape” and “final feature details” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What structure applicant desired the subjective language to read upon is unclear. A review of the specification does not find the terms to link to actual structure but only the term stated without any definition to structure on page 4. As such the term is a subjective phrase linked to intended use and fails to provide for a clear limitation to the structure of the apparatus. For purpose of examination any prior art with an implant interface that can be modified after forming, such as due to material properties etc. will be deemed to provide for the claim limitation.
	Any claim depending upon an indefinite claim upon an indefinite claim is itself indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grobbee et al. (US 2015/0064653 A1).
Regarding claim 1, Grobbee discloses an intermediate denture support bar system (Fig. 7a exemplary element 700) comprising:
 a denture material blank (Fig. 5b element 506) comprising at least one oversize cutout (Fig. 5b element 502); 
a support bar within the denture material blank(Fig. 2a element 202) having a dimension smaller than the at least one oversize cutout (Fig. 6c element 202 smaller that element 502, paragraph [0030] lines 6-12) and;
 the support bar at least partially comprising a metal material, different than that of the denture material blank (paragraph [0038] lines 1-3 disclosing the support bar made of metal and paragraph [0055] lines 1-2, 9-11 disclosing the base could be plastic or ceramic),
the support bar further comprising at least one oversized implant interfaces having a rough shape which can be modified to different shapes and thus without final feature details extending in a first direction from the support bar(Fig. 2b elements 204,being made of metal the implant interfaces read on a structure that can be milled, sanded, or otherwise modified such as during a trying in for the denture and thus provide for the intended use term “rough shape without the final feature details”), the oversized implant interfaces having a dimension larger than a final implant interface (Fig. 2b elements 204 being made of metal thus provides for the interfaces to be milled or cut to a smaller size, thus the term “oversized” being only an intended used result depending on some possible implant); 
whereby the at least one oversize cutout and the at least one oversized implant interface enable the positioning and alignment of the denture support bar system to be capable of reference and registration to a milling device, (the oversize cutout 502 and the oversized implant interfaces 204 being made of materials which are mill-able thus provide for the enablement of positioning and aligning with some referencing and registration when used with some milling device, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 1987).
Regarding claim 2, Grobbee further discloses where the support bar further comprising at least one oversized tooth abutment extending in a second direction to the support bar (Fig. 2b element 206).
Regarding claim 3, Grobbee further discloses a filler material within the oversized cutout (Fig. 8 element 510, paragraph [0044]).
Regarding claim 4, Grobbee further discloses wherein said denture material blank with the secured support bar capable of being further processed in at least one of the following: a final denture; a final implant interface; and a final tooth abutment (paragraphs [0045]-[0046] disclosing the denture blank and bar are manufactured to provide a denture system, thus including the phases of a final denture, a final interface, and a final abutment and being made of materials that are capable of being further modified by a dentist, such as milling or grinding during a try in of the denture).
Regarding claim 5, Grobbee further discloses wherein said at least one oversized tooth abutment comprises one to fourteen tooth abutments (fig. 4b showing 3 tooth abutments 206).
Regarding claim 6, Grobbee further discloses wherein said at least one oversized implant interfaces comprises one to ten implant interfaces (Fig. 4b elements 204 are within 1-10 by being 4).
Regarding claims 7 and 8, Grobbee further discloses where the denture material blank further comprising at least one tooth cut-out extending in a second direction to the support bar with a tooth portion applied to the at least one tooth cut-out(Fig. 8 tooth portion of element 508 inside a corresponding cut-out space in element 506).
Regarding claim 8, Grobbee further discloses a tooth portion applied to the at least one tooth cut-out (Fig. 6c element 508 via element 506 is in the cut-out space between elements 206 or Fig. 7b element 506 with teeth elements applied to the cut-out by element 702).
Regarding claim 9, Grobbee further discloses a tooth portion applied to the at least one oversized tooth abutments (Figs. 7a/8 elements 508 being teeth portions, 10 showing elements 508 applied to the oversize tooth abutments on element 202 via element 506).
Regarding claim 10, Grobbee further discloses whereby the system enables a reference and registration relationship between a final tooth portion and the final implant interface (Fig. 6a showing elements 508/506 referenced and registered in relationship to element 202 which has implant interfaces 204).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        08/31/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772